UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 10, 2007 Commission file number of the issuing entity: 333-130543-10 C-BASS Mortgage Loan Trust 2007-CB2 (Exact name of issuing entity as specified in its charter) Commission file number of depositor: 333-130543 Securitized Asset Backed Receivables LLC (Exact name of depositor as specified in its charter) Credit-Based Asset Backed Receivables LLC (Exact name of sponsor as specified in its charter) Delaware 37-1472598 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 200 Park Avenue New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code, is (212) 412-4000 No Change (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section6 - Asset-Backed Securities Item 6.02 Change of Servicer or Trustee Effective December 10, 2007, Goldman Sachs Bank USA has acquired Litton Loan Servicing L.P. (“Litton”) from Credit-Based Asset Servicing and Securitization LLC (C-BASS) (the “Acquisition”). SIGNATURES* Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Securitized Asset Backed Receivables LLC Date: December 13, 2007 /s/ John Carroll Name: John Carroll Title:Vice President and Chief Financial Officer
